Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razaghi et al, US Patent No. 10,595,400, in view of Koch, US Patent No. 5,187,646.
Razaghi et al disclose a tamper detection system comprising: a circuit board 100 protected by a security housing made up of a top housing 105 and a bottom housing 110; the circuit board 100 can read, store, and/or transmit sensitive information; the circuit board 100 can also include, or can be electrically connected to, one or more card reader components (not pictured) for reading transaction information stored by a transaction card such as a credit card, a debit card, an Automated Teller Machine (ATM) card, a store gift card, a public transit card, a driver's license, a personal identification card, a door entry card, a security badge, or some combination thereof; the circuit board 100 can also include, or can be electrically connected to, one or more computing interface components (not pictured) to receive transaction information from a portable computing device, such as a cellular phone or a portable media player with a wireless transaction capability through Near-Field-Communication (NFC) signals, radio-frequency identification (RFID) signals, BLUETOOTH™ wireless signals, or some combination thereof; the circuit board 100 can include non-transitory data storage media for temporarily or permanently storing such transaction information, as well as wired or wireless data-transfer means, such as cables, plugs, ports, or antennae, for transferring such data; the circuit board 100 can be single-sided or double-sided, and can be a printed circuit board (PCB), a printed wiring board (PWB) with non-printed components, a preboard, a stripboard, a breadboard, or some combination thereof; the circuit board 100 of FIG. 1A includes board portion 155 of a tamper detection circuit 150; the tamper detection circuit 150 may include various substrate layers, where one layer houses an inner ring and an outer ring, while a second layer, houses a guard ring; the board portion 155 of a tamper detection circuit 150, which on its own, is an incomplete circuit; when completed, the tamper detection circuit 150 conducts electricity across conductive tamper traces 420 (not shown in FIG. 1A) that snake around an interior surface of the security housing; one exemplary layout of the tamper traces 420 is illustrated in FIG. 4C. The tamper traces 420 can be connected to the board portion 155 of the tamper detection circuit 150 in such a way that some of the tamper traces 420 conduct different voltages than other tamper traces 420. The board portion 155 of the tamper detection circuit 150 includes monitor nodes (not shown in FIG. 1A) that monitor voltages at different points and can thus detect if current stops flowing across one or more tamper traces 420, or a short circuit is experienced among the tamper traces 420, issues that can occur if a malicious party tampers with the security housing by drilling into the security housing, by attempting to reroute current within the tamper detection circuit 150, or by flooding a portion of the tamper detection circuit 150 with conductive ink. The tamper detection circuit 150, when completed, can be arranged in a discrete comparison circuit layout or can be arranged in a wheat-stone bridge layout (not shown). The discrete comparison circuit layout can, in certain environmental conditions such as high heat or high humidity, suffer from “false positive” reports of tampering when no actual tampering has occurred due to development a parasitic resistance between points of the tamper detection circuit 150 that are not directly connected. The wheat-stone bridge layout solves this issue. The board portion 155 of the tamper detection circuit 150 is connected to the conductive tamper traces 420 of the security housing via connector pieces 160. Each connector piece can be at least partially elastic to ensure that the connection between the board portion 155 of the tamper detection circuit 150 and the conductive tamper traces 420 of the security housing do not disconnect during ordinary operations. Each connector piece 160 can be held in place by a board connector piece holder 255 as illustrated, for example, in FIG. 2B. The board portion 155 of the tamper detection circuit 150 can further be configured to detect tampering with the connector pieces 160 by detecting voltage changes caused by connections between the connector pieces 160 and various conductive elements (such as guard rings 220, inner and outer rings shown as connection nodes 210 or conductive board piece holders 255) placed around or near the connector pieces 160 that conduct different voltages than are flowing through the connector pieces themselves, such as the conductive guard rings 220 illustrated in FIG. 2A or the conductive board connector piece holders 255 illustrated in FIG. 2B, respectively; both a top housing 105 and a bottom housing 110, tamper traces 420 can run along the interior surfaces of both the top housing 105 and the bottom housing 110, or they can run along only one of the top housing 105 or the bottom housing 110. Tamper traces 420 of the top housing 105 can connect to tamper traces 420 of the bottom housing 110 or can remain separate. The one or more reader components of the circuit board 100 can include a magnetic read head or other type of magnetic stripe reader that is capable of reading information from a magnetic stripe of a transaction card. The one or more reader components can also include an integrated circuit (IC) chip reader for reading an IC chip embedded in a transaction card. Such an IC chip can follow the Europay-Mastercard-Visa (EMV) payment IC chip standard. The IC chip reader can be contact-based, in that it can include one or more conductive prongs that contact a conductive metal contact pad of the IC chip. The IC chip can instead be contactless and use a contactless antenna. The contactless antenna can also double as a receiver for near-field-communication (NFC) signals, radio-frequency identification (RFID) signals, BLUETOOTH™ wireless signals, or some combination thereof, which can be sent from a transaction card or from a portable computing device. The side housing 115 can receive the circuit board 100 and connector pieces 160 through a side opening, after which a cap 170 can be fused or adhered to the side housing. The side housing 115 can include tamper traces 420 all along its interior. The cap 170 can likewise include tamper traces 420 along its interior surface. Any tamper traces 420 of the cap 170 can connect to tamper traces 420 of the side housing 115. Another alternate embodiment of the security housing (not pictured) can include two smaller side housings 115 fused together, each enclosing a portion of the circuit board, including a “left-side” side housing and a “right-side” side housing, each with conductive tamper traces 420 running along its interior. Tamper traces 420 of the “left-side” side housing can connect to tamper traces 420 of the “right-side” side housing or can remain separate. (See Figs. 1A-4C; col. 5, line 66 to col. 8, line 58).
Razaghi et al a flexible connector 160 and that each connector piece can be at least partially elastic to ensure that the connection between the board portion 155 of the tamper detection circuit 150 and the conductive tamper traces 420 of the security housing do not disconnect during ordinary operations, but fail to disclose a flexible ribbon for connecting the circuit board.
Koch disclose a data storage device for receiving a transportable card-shaped which includes a printed circuit board 53, electrically connected via a flexible conduction band or ribbon conductor 62, and connected to an additional printed circuit board 53; a storage 56 position on the PCB 53 (see Fig. 5; col. 5, line 23+).
It would have been obvious for a person of ordinary skill to modify the teachings of Razaghi et al to include a ribbon conductor for connecting the PCB. Such modification would provide greater flexibility while detecting tampering. With respect to having a first and second circuit boards and all the details of the flexible connection member, the prior art teaches using a double side circuit board which could be used as two different PCBs. And Koch teaches two different PCB, so to have multiple PCBs is just merely a duplication of element for customer requirements. The specific conductive elements (i.e. conductive traces), such limitation is a matter of choice for meeting specific customer requirements, wherein the specific type conductive element fails to provide any unexpected results within the art. Therefore, to modify the prior art into these specifics would have been an obvious extension as taught by the prior art.
Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a system for tamper detection which includes a first and a second circuit boards, wherein a position of the second circuit board relative to the first circuit board is limited based on a length of a flexible member while the flexible member is electrically coupled to both the first circuit board and the second circuit board, wherein at least a portion of the second circuit board is thus maintained adjacent to the secure enclosure of the first circuit board while the flexible member is electrically coupled to both the first circuit board and the second circuit board, wherein the length of the flexible member is measured between the anterior end of the flexible member and the posterior end of the flexible member, or a second flexible member having a second plurality of conductive traces running from an anterior end and a posterior end, wherein the first circuit board is electrically coupled to the second flexible member while a third connector of the first circuit board receives the anterior end of the second flexible member, wherein the second circuit board is electrically coupled to the second flexible member while a fourth connector of the second circuit board receives the posterior end of the flexible member, wherein a second circuit that includes at least a second tamper conductive trace of the second plurality of conductive traces is closed while the second flexible member is electrically coupled to both the first circuit board and the second circuit board, and wherein the tamper detection circuitry is also electrically coupled to the second flexible member and checks for an attempt to tamper with the second flexible member by monitoring whether the second circuit has opened. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding the argument that flexible member  being a flexible ribbon, the examiner respectfully disagrees. The new prior art (of Koch, US Patent No. 5,187,646) discloses that connecting two PCBs using a flexible is known in the art. Such connection would provide greater flexibility while detecting tampering with the circuit. With respect to the specific conductive elements (i.e. conductive traces), such limitation is a matter of choice for meeting specific customer requirements, wherein the specific type conductive element fails to provide any unexpected results within the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876